 OPERATINGENGINEERSLOCAL 701 (LEASE CO.)InternationalUnion of Operating Engineers, LocalNo. 701,AFL-CIO;Oregon Columbia Chapter,the Associated General Contractors of America,Inc.andHoward S. Lease Construction Co. &Associates.Case 36-CE-1325 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon charges filed by Howard S. Lease Con-structionCo. & Associates (Lease or the ChargingParty) the General Counsel of the National LaborRelations Board issued a complaint on 16 February1977 against the International Union of OperatingEngineers,Local No. 701, AFL-CIO, and OregonColumbia Chapter, the Associated General Con-tractors of America, Inc. (Local 701 and AGC, re-spectively, or the Respondents) alleging they vio-lated Section 8(e) of the National Labor RelationsAct. On 28 February and 14 March 1977 Local 701and AGC, respectively, filed answers admitting inpart and denying in part the allegations in the com-plaint.On 31 May 1977 the parties filed with the Boarda motion to transfer this proceeding to the Boardand a stipulation of facts. The parties stipulated tothe contents of the record and agreed that no oraltestimonywas necessary or desired. The partiesfurther stipulated that they waived a hearing beforean administrativelaw judge, the making of findingsof fact and conclusions of law by a judge, and theissuanceof a judge's decision, and desired tosubmit this case directly to the Board for findingsof fact, conclusions of law, and an order. The Gen-eral 'Counsel, the Charging Party, and the Re-spondent AGC filed briefs with the Board.On 29 July 1977 the Boardissued itsorder ap-proving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the Respondentsand the Charging Party filed briefs in support oftheir positions. iThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered- the entire record, asstipulated to by the parties, as well as their briefs,and makesthe followingiAs the record,and the briefs adequately present the issues and thepositions of the parties,Local701's request for oral argument is deniedAGC'smotion for leave to file a supplementalbriefis deniedFINDINGS OF FACT5971.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Lease is a Washingtoncorporation engaged in general construction in var-ious States of the United States including Oregonand Washington. During the year prior to the stip-ulation,Lease, in the course and conduct of itsconstruction business, purchased goods, materials,and supplies valued in excess of $50,000 whichwere shipped to Lease directly from points outsideOregon.AGC is an association of employersengaged inall types of construction work throughout Oregonand five counties in the southwestern portion ofWashington. The employer-members of AGC, in-cluding Lease, have delegated their collective-bar-gaining authority to AGC for the purpose, interalia, of negotiating and entering into collective-bar-gaining contracts on behalf of its employer-mem-berswith the bargaining representatives of theiremployees, including Local 701. During the yearprior to the stipulation, the employer-members ofAGC, in the course and conduct of their business-es, purchased goods,materials,and supplies valuedin excess- of $50,000 which were shipped to theseemployer-members directly from States of theUnited States other than Oregon and Washington.The 'parties stipulated, and we find, that Leaseand AGC are now, and at all material times hereinwere, employers within the meaning of Section2(2) of the Act, and engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2II.THE LABOR ORGANIZATION INVOLVEDThe parties ` stipulated, and we find. that Re-spondent Local 701 is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The'IssuesThe primary issue in this proceeding is whetherthe Respondents have violated Section 8(e) of theAct by reaffirming the owner-operator provision intheMaster Labor Agreement between RespondentAGC and Respondent 701, effective 1 June 1975,and expiring 31 May 1980. With respect to this al-leged reaffirmation of the owner-operator provi-sion, a related issue is presented regarding whether2Althoughthe stipulated factsdo notunambiguouslysupport findingsthatLease andAGC meet thestatutoryor discretionaryjurisdictionalstandardsof theBoard, we are in this case construing those stipulatedfacts broadlyin light of the parties'further stipulationthat Lease andAGC are engagedin commerce within the meaningof Sec 2(6) and (7)of the Act276 NLRB No. 77 598DECISIONSOF NATIONALLABOR RELATIONS BOARDthe owner-operators here involved, Bud HawksExcavating and Ray Stickel Excavation, are inde-pendent- contractors or employees of ChargingParty Lease.B. FactsThe Master Labor Agreement between the ' Re-spondents'covers a unit of,operating engineers em-ployed by- approximately 200 employers represent-ed by Respondent- AGC, including Lease, andcovers all of Oregon and portions of Washington.This agreement includes an owner=operator provi-sion, set forth in article XVIII, section 17, as fol-lows:When, equipment belonging to an Owner-Op-erator is used on any, job, the operator of saidequipment shall be on the payroll of the Con-tractor and come under all the "terms and con-ditions of this Agreement, includiing' ScheduleSchedule A' specifies,inter alia,the man-hourcontributions applicable to health and welfare,pension, and -vacation benefits, and also pro-vides for overtime, premium,. and-other supple-mental pay, rates.3 Articles XXIV, XXV, andXXVI of the 'agreement outline the obligationof the signatory employers to make the sched-ule A man-hour contributions to existing trustsfor the purpose of providing these respectivehealth and welfare, pension,. and vacation ben-efits "to all eligible employees covered by thisAgreement." In each of these three articles,section 2 provides:'In the event an Employer fails to make themonetary contributions in -conformity withthisArticle, the Union is free to take anyeconomic action against such contractor itdeems necessary and such action shall not beconsidered a violation of this Agreement.The agreement also includes a union-securityclause, contained in article V.4Lease was awarded the construction contract forthe 'Eagle Point High School' at Eagle Point,"Oregon, and commenced construction work on 15In relevant part, schedule A'states as follows'HEALTH AND WELFARE-Effective June 1, 1975, seventy five(75) cents per compensable man-hour Effective June 1, 1976, onedollar(100) per compensable man-hour PENSION-Effective June1, 1975, one dollar(100) per compensable man-hourVACATION-Effective June 1, 1975, fifty(50) cents per compensa-ble man-hour' The union-securityclause states in fullAll workmen employed by the Employers to perform work coveredwithinthisAgreement'shall become members of the Union not laterthan the eighth (8th) day following the beginning of such employ-ment,and shall maintainmembership in good standingin said unionas a condition of employmentApril 1975. Apart from the equipment operators'work discussed. below,- Lease -subcontracted allwork on the project except concrete constructionand carpentry work, for which latter work Leaseemployed carpenters and laborers who were mem-bers of their respective trade unions and coveredby labor agreements with those unions.During the period 1975-1976, Lease entered intoverbal agreements with Hawks and Stickel, whowere voluntary members of Local 701, to performfoundation excavating work at the site. The recordshows that Hawks worked for Lease. from May1975 to May 1976 and that Stickel worked for atleast 2 monthsinmid-1975, and for a few days inDecember 1975. Hawks and Stickel each owns hisown excavation equipment including a truck, trail-er, and backhoe. They advertise in the local classi-fiedphone directory, are licensed and bondedunder Oregon's contractors licensing law, and havetheir own Federal employer identification numbers.Both quoted their prices to Lease, which were- flathourly rates for both labor and' equipment, andLease accepted their prices. Each invoiced Leasefor the hourly rate under the oral agreements, andeach kept his ' own hours of labor., No overtimepayments were due under this arrangement. Eachhad other contracts . being performed at the, sametime they were working on the Eagle Point HighSchool. project.On three occasions, these otherjobs required that they temporarily' leave the highschool project for short periods of time, and onone of these occasions Lease was required to con-tract necessary excavating work to a, general con-tracting firm. 'Hawks and Stickel have performed excavatingwork, such as digging septic tanks, drain lines,foundations, and general excavation work, for ap-proximately 100 customers, some of whom `werehomeowners while others were general contrac-tors.Hawks and Stickel do not participate in' ,anyemployee' benefit plans of tease or any other cus-tomer. They determine the type of equipment theypurchase, arrange their own 'financing, are free tosell the equipment at any time, are responsible forallPUC permits and traffic violations with respectto the moving of their equipment, and pay all costsof repair, service, and maintenance on their equip-ment. They make all decisions as to whatmainte-nance is to be performed, when it will be done, andby whom.Lease did not prohibit them from employing, em-ployees to work at the site and did not-control theamount of wages or other working conditions ofsuch employees if so employed. Lease did not par-ticipate in any profits that either Hawks or Stickelmight make on the project, did notassume any OPERATING ENGINEERS LOCAL 701 (LEASE CO.)risks of operational losses either might incur, anddid not own any interest in their equipment or theirbusiness operations. Lease did not make workmen'scompensation, unemployment, or social securitypayments for Hawks and Stickel, and made nowithholdings on the invoiced payments to them.Further, Lease did not insure them in any way, didnot assume any obligations for premiums on per-formance bonds or fidelity bonds regarding theirwork, and did not assume any liability resultingfrom their work.With regard to the work at the jobsite, Hawksand Stickel were given lines and grades and in-structed to excavate to those ends. The decisions astowhich work to do, the sequence of' operations,and the methods of excavation were left to Hawksand Stickel. Both tried to coordinate their work sothat other operations on the project were not de-layed,' and occasionally the job superintendentwould request, and they would perform, a differentoperation to help with job coordination and se-quence. During the weeks commencing 12 and 26August 1975, Lease directly employed Hawks'as anemployee for a period of 50 hours when his equip-ment was broken down, and provided Hawks withrented equipment to continue the excavating work.During-this 50-hour period, Hawks was covered bythecollective-bargainingagreement,includingschedule A.Aside from Hawks and Stickel, whose status is indispute, the parties stipulated that the only otheremployees of Lease on this construction site whowere members of Local 701 were two forklift oper-ators.5One of them was employed for approxi-mately 1 week during mid-1975, and the otherworked for approximately 18 months.In general, the record establishes that most con-tractors in Oregon who undertake projects similarto those, undertaken by Lease do not own theequipment necessary to perform excavation worksuch as that performed by Hawks and Stickel andthat it is a common practice for such contractors tohave excavation work performed by owners ofequipment like Hawks and Stickel.On 22 March 1976 the trust funds' administratormade-a demand on Lease for contributions to thetrust funds on behalf of Hawks and Stickel. Theparties stipulated that this administrator acted as anagent of the trustees of these funds. 6 On 31 March1976, pursuant to an inquiry from Lease, Respond-ent AGC took the position that Lease was required5Lease has also employed, apparently at other constructionsites, craneoperatorswho havebeen membersof Local 7016The employertrusteesof these fundswere appointedby RespondentAGC, andthe union trusteeswere appointed by Respondent Local 701Either Respondenthas the authority to remove trustees appointed by it599under the owner-operator provision set forth abovetomake the contributions to the trust funds onbehalf of any owner-operators that it hired directly.On 21 May 1976 Lease filed the, charge in the iii-stant proceeding..On 25 May 1976 Local701 fileda grievance in relation to Hawks' request for- payfor several days in April and May 1976,aswell- asthe Local's request that"all fringes be paid accord-ing to agreement."-Local701 has approximately 3500 members, ofwhom approximately 400 are owner-operators ofvarious types of equipment covered by the MasterLabor Agreement.An approximately equal numberof owner-operators in Local 701's jurisdiction arenot members.In the event an owner-operator sig-natory to the Master Labor Agreement employsemployees to operate his equipment on the job, theparties agree that the owner-operator is a subcon-tractor and subject to the terms of article VIII oftheMaster Labor Agreement which prohibits em-ployers covered by the Master Agreement fromsubcontracting such work to "any person,firm orcompany"who does not have an existing , laboragreement with Local 701 covering such work.The parties also agree that the owner-operatorclause of articleXVIIIhas been interpreted toapply,at all times to all jobsites of signatory em-ployers regardless of whether or not signatory em-ployers themselves employLocal 701members atsaid jobsites.C. Contentionsof thePartiesThe General Counsel and Lease essentially con-tend that the owner-operator clause. of the MasterLabor Agreement is secondary on its face in that itrequires the signatory contractors to refrain fromdoing business with,any owner-operator who is anindependent contractor,and- that it is unlawfulunder the Supreme Court's decision inConnellConstructionCo. v. Plumbers& Steamfitters Local100, 421U.S: 616 (1975), in that Respondent Local701 did not,and was not seeking to, representLease's employees., It is further alleged that theowner-operator provision is not within the provisoprotection of Section 8(e) due to the related trustfund "self-help"clauses,and that the Respondents''actions inMarch and May 1976, in attempting toenforce this provision,7constituted"entering into"the invalid clause within the 10(b) period.This al-leged unlawful enforcement action was based onthe Respondents'claim that Lease was obligated tomake trust fund contributions on behalf of HawksThe Master Labor Agreement was entered into on or about 1 June1975 The chargein this casewas filed on 21 May 1976 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Stickel, who the General Counsel and Leaseclaim are independent contractors.Respondent AGC does not dispute these' claims.Respondent Local 701, however, contends thatHawks and Stickel are employees and not inde-pendent contractors, that the self-help provisions ofthe trust clauses do not invalidate the owner-opera-tor clause, and that the owner-operator clause is avalid work-preservation clause.D. ConclusionsSection 8(e) of the Act makes it unlawful for anylabor organization or employer to enter into a con-tract in which- the employer agrees to refrain fromdealing in the product of another employer or tocease doing business with any other person.8 How-ever, it is well established that contract clauseswhich may technically fall within the literal pro-scription of Section 8(e) are not unlawful if theclause is found to.be primary in nature; i.e., one in-tended to preserve or protect the work of unit em-ployees.9 Furthermore, even clauses which are sec-ondary in nature, i.e., intended to affect the em-ployment practices of other persons or employersnot party to the contract, and which are' within thegeneral proscription of Section 8(e), may be lawfuland protected if they, satisfy the requirements forexemption under the construction industry provisoto Section 8(e),As set forth in full above, the contractual provi-sionalleged to be violative of Section 8(e) definesthe employment terms of persons classified as"owner-operators." However, the phrase "owner-operators" is, capable of more thanone meaningand depending on the surrounding circumstancesmay be applicable to persons who are found to beeither employees' ° or independent contractors.1 iAccordingly,it isunclearwhether this provisionon its face was intended to apply only to employ-ees of a signatory contractor (and therefore is pri-a Sec 8(e) of the Actprovides in relevant partIt shall be an unfair labor practicefor anylabor organization andany employer to enter intoany contractor agreement;express or im-plied,whereby suchemployer ceases or refrains or agrees to ceaseor refrain from handling,using, selling,transporting or otherwisedealing inany ofthe productsof any other employer, orto ceasedoing business with any other person, and any contract or agreemententered intoheretoforeor hereafter containing such an agreementshall beto such extent unenforceableand voidProvided,That noth-,ing in this subsection(e) shall apply to an agreement between a labororganization and an employer in the construction industry relating tothe contracting or subcontractingof work to be done atthe site ofthe construction,alteration, painting,or repairof a building, struc-ture, orother work9NationalWoodwork Mfrs Assn v. NLRB,,386U S 612 (1967)10SeeTeamstersLocal 814 (Molloy Bros Moving),208 NLRB 276(1974),Propane Transport. Inc,247 NLRB 966 (1980) --" SeeTeamstersLocal 814(AntiniBros),223 NLRB 752 (1976),Team-stersLocal42 (Irvine-SantaFe Co.),248 NLRB808 (1980),KentuckyPrince Coal Corp,253 NLRB 559 (1980)-mary in nature) or was intended to apply to inde-pendent contractors (and therefore is secondary innature). - Because the owner-operator provision iscapable of being interpreted in a primary and,therefore, lawful manner, we will not find it to beon its face violative of Section 8(e) because it "alsomay be interpreted to be secondary in nature. Asstated inJ.K Barker Trucking Co.,12 the Boardhasdeveloped rules of construction regardingagreements alleged to violate Section 8(6), as fol-lows:[I]f themeaning of the clause is clear, theBoardwilldetermine forthwith its validityunder 8(e); and where the clause is.not clearlyunlawful on its face, the Board will -interpret itto require no more than what is allowed bylaw. On the other hand, if the clause is ambig-uous, the' Board will not presume unlawful-ness, but will consider extrinsic evidence todetermine whether the clause was intended tobe administered in a lawful or unlawfulmanner. In the absence .of such evidence, theBoard will refuse to pass on the validity of theclause. [Id. at 517.]In view of the. ambiguity -inherent in the term"owner-operator," it is appropriate and necessaryto examine extrinsic evidence about how this clausewas intended to be administered: The record issilent as to the bargaining history underlying thenegotiations for the owner-operator clause. Theonly extrinsic evidence offered to resolve the ambi-guity regarding its meaning-is the position taken byRespondent AGC and Respondent Local 701 thatLease was obligated to make the trust fund pay-ments on behalf of owner-operators Hawks andStickel based on the owner-operator provision.1 aThe General Counsel and Lease alleged thatHawks and Stickel are independent contractors andthat the attempted application of the owner-opera-tor provision with respect to them was secondary.Inasmuch as Respondent Local 701 contends thatHawks and Stickel are not independent contrac-tors, a resolution of this conflict is necessary.In determining whether individuals, -are employ-ees or independent contractors under the National12Teamsters /Local 982 (J K Barker -Trucking Co),181NLRB 515(1970)13As stated above, Respondent AGC and Respondent Local 701 eachhas taken the position-that Lease is obligated to make trust fund contnbu-tions on behalf of owner-operators Hawks and Stickel, who had been en-gaged by Lease to do excavation work Accordingly, the Respondents'reaffirmation of the owner-operator provision constitutes"entering into"an agreement within the purview of Sec 8(e), and their mutual consentregarding the application of the contract shows the parties'intended ad-ministrationof the owner-operator clause See generally.Teamsters Local89 (Robert E McKee),254 NLRB 783 (1981) OPERATING ENGINEERSLOCAL 70F(LEASE CO.)Labor Relations Act, the Board is required toapply common law agency principles. SeeNLRBv.United Insurance Co.,390 U.S. 254 (1968). Underthis approach, "there is no shorthand formula oranswer, but all of the incidents of the relationshipmust be assessed and weighed with no one factorbeing decisive." Id. at 258. The predominant con-sideration - iswhether the employer reserves notonly the right to control the results of the work inquestion, but also the mannerand meansby whichthose results are accomplished. Other relevant fac-tors are set forth-inRestatement2d,Agency.14These factors conclusivelydemonstratethe inde-pendent contractorstatus' of Hawks and Stickel.As set forth in full above, Lease retained no con=trol over the manner or means by which Hawksand Stickel performed their excavationassignment.Lease simply informed them of thelinesand gradesfor'the excavation work and left all details regard-' ing how they would perform this work to their dis-cretion, including whether to hire their own em-ployees. The degree to which Hawks and Stickelcoordinated their work with others on the site wasbased on their own volition, not on orders fromLease or hisagents.They. determined -their . ownhours of operation and engaged in excavation workfor other contractors during the same period astheir work with Lease. Such independence in hoursof operation is highlighted by one occasion onwhich Lease was sufficiently inconvenienced bytheir absence from the jobsite due to otherbusinesscommitmentsthat,Lease decided to contract nec-essary excavating work out to a general contract-ing firm. Further, the record shows that Hawksand Stickel are skilled equipment operators .whomake all arrangements for the acquisitionand main-tenance of their own equipmentand assume all li-ability for their operations;includingprofit or loss.Regarding the latter,itis' significant that theseowner-operators submitted bids to Lease -at a flat14Restatement 2d,Agency §220(2) (1958), sets forth the following fac-tors which,among others,are considered in determining whether an indi-vidual is an employee or an independent contractor.(a) the extentof control which, by theagreement,the master, mayexercise over the details of the work,(b)whether or not the one employed is engaged in a distinct occupa-tion or business,(c) the kind of occupation, with reference to whether, in the locality,the work is usually done under the direction of the employer or by aspecialistwithout supervision,(d) the skill required in the particular occupation,(e)whether the employer or the [workman)supplies the instrumen-talities, tools, and the place of work for the person doing the work,(1) the length of time for which the person is employed, .(g) the method of payment, whether by the time or by the job,(h)whether or not the work is a part of the regular business of theemployer,(I)hether or not the parties believe they are creating the relation ofmaster and servant, and(j)whetherthe principal is or is not in business601hourly rate for both labor and equipment. Accord-ingly, these rateswere set unilaterally by theowner-operators, not Lease.In makingsuch- hourlypayments,Leasemade no withholdings and nopayments for workmen's compensation, unemploy-ment,or social security. Finally, -their agreementwith Lease covered only the Eagle Point jobsite.Under these facts, we find that Hawks and Stickelwere engaged by Lease as independent contractors.In view of our finding that Hawks and Stickelare, independent contractors, it is clear that the Re-spondents' application of the owner-operator clauseto them had an effect of influencing the employ-ment practices of others besides the primary em-ployer and his employees. We further find that thiseffectwas not merely incidental to any primarypurpose of preserving or protecting the 'work ofunit employees,15 because the record fails to sup-port any claim that such excavation work was bar-gaining unitwork. In making this finding, we em-phasize that the record fails to show that unit em-ployees of Lease or any other signatory contractorhave ever performed excavation work as a part oftheir normal work assignment. We find nomerit inLocal 701's argumentsthat Lease'soccasional em-ployment of Local 701 members to operate forklifttrucks and cranes creates abargainingunitwhichincludes operators of excavation equipment.Wefurther find without merit Local 701's contentionthatLease's temporary employment of Hawksduring two isolated occasions in August 1975 simi-larly served to expand the scope of the bargainingunit in question.On these occasions, Hawks was di-rectly employed by Lease for approximately 50hours in order to continue excavation work whilehisequipmentwas temporarily inoperable, andrented equipment was provided by Lease. We fur-ther note that it is common practice-for Lease, aswell as othergeneralcontractors signatory to theMaster Labor Agreement, to have excavation workperformed' by owners of equipment like Hawks andStickel and by--excavating subcontractors who ad-mittedly are independent contractors. Thus, Local701 does not seek, through the implementation ofthe owner-operatorclause,to preserve for employ-ees in thebargainingunitwork which they havetraditionally done or to recapture or reclaim forunit employees work which they have previouslyperformed or which otherwise constitutes "fairlyclaimable" work.16i 5 SeeTeamsters Local 107 (S & E McCormick),159 NLRB 84, 99(1966),Colorado Building Trades Council (Utilities Services Engineering),239 NLRB 253, 255 (1978)16 SeeSheetMetal Workers Local 216 (Associated Pipe),172 NLRB 35,41 (1968) 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaving found no evidence to support Localowner-operator 'clause to independent contractorsHawks and Stickel is based on primary bargaining-unit considerations, we find that this clause, as ap-plied, is substantially similar in thrust to secondary"union signatory" subcontracting clauses which aregenerally proscribed by Section 8(e).17 In short,the Respondents have sought to maintain this pro-vision in a manner which, if followed, would re-quire the unionization and inclusion under the con-tract of any independent contractors18 who-seek todo business with Lease.We reject Local 701'sbootstrap argument that Lease could comply withthe owner-operator provision lawfully should theindependent contractors, with whom he may seekto do business, agree to become his employees. Asstated by the Third Circuit inA.Duie Pyle, Inc.,supra, 383 F.2d 772, 777:[P]rovisions . . . that . . . require subcontrac-tees to become . . . members of the union . . .must . -. . be declared invalid. As in the caseof secondary boycotts generally, a union maynot employ a collective bargaining agreementwith one employeras a meansof effectuatingitsobject to coerce another employer to un-ionize.. Normay it by this means seek tocoerce, self-employed persons to become unionmembers. [Emphasis added.]This is precisely the shortcoming of the present ap-plication of the owner-operator provisions.The remaining issue here is whether the parties'application of the owner-operator provision, de-spite its secondary objective, is nevertheless privi-Section 8(e) because it pertains to "an agreementbetween a labor organization and an employer inthe construction industry relating to the contract-ing or subcontracting of work to be done at thesiteof the construction." Preliminarily, we rejectthe contentions of Lease and the General Counselthat the construction industry proviso has no appli-cation here under their reading of the SupremeCourt's opinion inConnell Construction,supra.Al-though this matter was an open question at thetime the parties' briefswere submitted to the",SeeTeamsters Local 814(SantiniBros.),208 NLRB 184 (1974),Teamsters Local 921 (San Francisco NewspaperPrinting),204 NLRB 440(1973),Teamsters 107 (S & E McCormick),199 NLRB 531 (1972),J KBarker Trucking Co,supra,Teamsters Local 66 (Carnation Co),181NLRB 882 (1970), andA Duie Pyle. Inc v NLRB,383 F 2d 772 (3d Cir1967), cert denied 390 U S 905 (1968)18 In thisregard, we relyparticularly on artXVIII's requirement thatall owner-operatorsbe requiredto "come under all the terms and condi-tions of thisAgreement"On its face, this requirement includes economicand noneconomic terms, including the bargaining agreement's union-secu-rity provision See fn 3, supraBoard, the Board has subsequently held, with Su-preme Court approval,19 that the construction in-dustry proviso in Section 8(e) is applicable toagreements which are sought or negotiated in thecontext of a collective-bargaining relationship. Therecord unequivocally shows such a bargaining rela-tidnship here between all parties to the MasterLabor Agreement.However, the Board has repeatedly held that theconstruction industry proviso does not. immunizeagreements that permit the use of economic pres-sure to secure compliance with any otherwise ex-empted agreement.20 Such secondary clauses canbe enforced only through- recourse to judicial, pro-ceedings.Here, this owner-operator provision in-corporates by reference all the terms and condi-tions of the contract, including certain provisionswhich the General Counsel alleges allow for theuse of economic pressure to secure compliance.Specifically, theGeneral Counsel alleges -such aself-helpenforcement provision - is contained ineach of the fringe benefit fund articles, articlesXXIV-XXVI. Each of these articles provides asfollows:In the event an Employer fails to make themonetary contributions in conformity with thisArticle, the Union is free to take any economicaction' against such contractor it deems neces-sary. . . .We find merit in the General Counsel's allegationsin this regard. Reading the owner-operator clausewhich the Respondents have-relied on in requiringfringebenefit fund contributions by Lease onbehalf of Hawks and Stickel, in conjunction withthe fringe benefit articles with which it is necessari-ly intertwined, it is manifest that under the com-bined provisions of the contract, the Respondentshave agreed to the availability of such prohibitedforms of self-enforcement. SeeAssociated Builders,supra. Accordingly, the availability of self-enforce-ment under this contractual framework precludestheRespondents' agreement from being exemptunder the construction industry proviso. 'Having found that the parties have "enteredinto" an agreement proscribed by Section 8(e) andthat the agreement is not protected by the con-struction industry proviso to that section becauseof self-enforcement features, we conclude that Re-18Carpenters Local 944 (Woelke & Romero Framing),239 NLRB 241(1978), enfd 654 F 2d 1301 (9th Cir 1981), affd 456 U S 645 (1982)25Operating Engineers, Local 12 (Acco Construction Equipment),204NLRB 742, 751 (1973),Los Angeles Building Trades Council (DonaldSchnver),239 NLRB 264 (1978),Operating Engineers Local 701 (Associat-ed Builders),239 NLRB 274 (1978) OPERATING ENGINEERS LOCAL 701 (LEASE CO.)spondent AGC and Respondent Local 701 haveviolated Section 8(e) of the Act.THE REMEDYHaving found that the Respondents violated' Sec-tion -8(e) of the Act we shall order that they ceaseand desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Howard S. Lease Construction Co. & Associ-ates and Respondent Oregon Columbia Chapter,theAssociatedGeneral Contractors of America,Inc., .are employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent International Union of OperatingEngineers, Local No 701, AFL-CIO is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.3.By entering into,maintaining, and givingeffect to article XVIII, section 17, of the MasterLabor Agreement between Respondents AGC andLocal 701, effective 1 June 1975, and applying sucharticle to owner-operators who are independentcontractors, theRespondents have engaged inunfair labor practices within the meaning of Sec-tion 8(e) of the Act to the extent that this article isauthorized to be enforced by the self-help provi-sions in articles XXIV-XXVI.4.The above unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.ORDERThe National Labor Relations Board orders that:A. Respondent International Union of OperatingEngineers,LocalNo. 701, AFL-CIO, Portland,Oregon, its officers, agents, and representatives,shall1.Cease and desist from entering into, maintain-ing,giving effect to, or enforcing article XVIII,section 17, of the Master Labor Agreement withtheOregon Columbia Chapter, the AssociatedGeneral Contractors of America, Inc., to the extentfound unlawful by reasons of the self-enforcementprovisions in articles XXIV-XXVI.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Post at its business office and meeting hallscopies of the attached notice marked "AppendixA."21. Copies of the notice, on forms provided by21 If this Order is enforced by a Judgmentof a UnitedStates Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcingan Order ofthe Nation-alLabor Relations Board "603the Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto' ensure that the notices are not altered, defaced,or covered by any other-material.-_ (b) Sign and deliver to the Regional Director forRegion -19 sufficient copies of the notice, to be fur-nished by the Regional Director, for posting byHoward S. Lease Construction Co. & Associates, ifwilling.(c)Notify the Regional Director in writingwithin 20 -days from the date of this Order whatsteps the Respondent has taken to comply.B.Respondent Oregon Columbia Chapter, theAssociated General Contractors of America, Inc.,Portland,Oregon, its officers, agents, successors,and assigns, shall1. -Cease and desist from entering into, maintain-ing, giving effect to, or enforcing article XVIII,section 17, of the Master Labor Agreement withRespondent Union, to the extent found unlawful byreasons of the self-enforcement provisions in arti-cles XXIV-XXVI.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Post at its business office and meeting hallscopies of the attached notice marked "AppendixB."22 Copies of the notice, on forms provided bythe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall, be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 19 sufficient copies of the notice, to be fur-nished by the Regional Director for posting byHoward S. Lease Construction Co. & Associates, ifwilling.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.11 See fn 21 above. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AAPPENDIX B B.NOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD -An Agency of the United States GovernmentWE WILL NOTenter into,maintain,or give effectto the owner-operator' clause contained in articleXVIII, section 17, of the collective-bargainingagreement effective 1 June 1975 to 31 May 1980,with Oregon Columbia Chapter, The AssociatedGeneralContractors of America, Inc., or suchclause inany successor agreement, to the extentthat such clause is applied to owner-operators whoare independent contractors, and to the extent thatsuch clause is found unlawful because of inter-twined self-enforcement provisions applicable tothis clause contained in that bargaining agreement'strustfund articles, articlesXXIV, XXV, andXXVI.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, or give effectto the owner-operator clause contained in articleXVIII, section 17, of the collective-bargainingagreement effective 1 June 1975 to 31 May _1980,with International Union of Operating Engineers,Local No. 701, AFL-CIO, or such clause in anysuccessor agreement, to the extent that such clauseis applied to owner-operators who are independentcontractors, and to the extent that such clause isfound unlawful because of intertwined self-enforce-ment provisions applicable to this clause containedin that bargaining agreement's trust fund articles,articles XXIV, XXV, and XXVI.INTERNATIONAL UNION OF OPERAT-INGENGINEERS,LOCAL No. 701,AFL-CIOOREGON COLUMBIA CHAPTER, THEASSOCIATEDGENERALCONTRAC-TORS OF AMERICA, INC.